Citation Nr: 0944156	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received that 
is sufficient to reopen the claim that the residuals of 
facial injuries sustained in September 1946, including facial 
fractures and facial scarring, were incurred in the line of 
duty.

2.  Whether new and material evidence has been received that 
is sufficient to reopen the claim that the residuals of right 
leg injuries sustained in September 1946, were incurred in 
the line of duty.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and POA, M.A.
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
May 1948.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Louisville, Kentucky which, in part, 
denied the reopening of the appellant's claims that the 
residuals of facial fractures and right leg injuries 
sustained in September 1946, were incurred in the line of 
duty.  

In August 2009, a Travel Board hearing was held at the 
Louisville RO before the undersigned Veterans Law Judge.  A 
transcript is in the claims file.

The Board notes that the appellant's claims for service 
connection for the residuals of facial fractures and right 
leg injuries were originally denied in a February 1953 rating 
decision; the appellant was notified of the denial that same 
month, but he did not appeal the denials.  The basis of the 
denials was that the appellant's injuries were the result of 
his own willful misconduct and therefore, were not incurred 
in the line of duty (LOD).  The February 1953 rating decision 
represents the last final action on the merits of those 
claims.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
appellant subsequently re-submitted the facial injury and 
right leg injury claims in May 2004.  In an October 2004 
rating decision, the RO denied the reopening of the 
appellant's two injury residuals claims; the RO found that 
the appellant had not submitted any new and material evidence 
showing that his September 1946 injuries were incurred in the 
line of duty.  The appellant was sent a copy of that rating 
decision in November 2004, but he did not appeal the denials.  
The October 2004 RO rating action thus represents the last 
final decision on any basis as to the issues of whether the 
appellant incurred injuries to his face and right leg that 
were not the result of his in-service willful misconduct.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will 
consider whether any of the evidence submitted since the 
October 2004 rating decision constitutes new and material 
evidence.

The Board notes that the appellant is currently seeking 
service connection for his facial scarring from the in-
service facial fractures and treatment thereof.  While the RO 
addressed this matter on a direct service connection basis, 
the outcome of the facial scarring issue rests on whether the 
jeep accident injuries sustained in September 1946 were or 
were not due to the appellant's willful misconduct.  Thus, 
the claimed facial scars are part and parcel of the earlier 
denied claim for facial fracture residuals, in that the 
scarring arises from injuries sustained during the September 
1946 accident, which has been finally adjudicated as 
proximately caused by the appellant's own willful misconduct 
and not incurred in the line of duty.  Accordingly, the 
appellant cannot succeed on appeal unless the Board 
determines that the appellant's involvement in the September 
1946 jeep accident was not the result of his own willful 
misconduct and the related injuries were therefore incurred 
in the line of duty.  Thus, the issues on appeal are as 
listed on the first page, above.


FINDINGS OF FACT

1.  The appellant's claims of entitlement to service 
connection for the residuals of facial fractures and right 
leg injuries were denied in a February 1953 RO decision; 
notice was given to the appellant that same month, but he did 
not appeal the denials.

2.  Reopening of the appellant's claims of entitlement to 
service connection for facial fractures and right leg 
injuries was denied in an October 2004 RO decision; notice 
was given to the appellant the next month, but he did not 
appeal the denial.

3.  The evidence received since the October 2004 RO decision, 
when considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate either claim 
and, when considered together with the previous evidence of 
record, does not raise a reasonable possibility of 
substantiating either claim.

CONCLUSIONS OF LAW

1.  The February 1953 RO decision that denied the claims 
relating to service connection for the residuals of facial 
fractures and right leg injuries is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The October 2004 RO decision that denied the reopening of 
the claims relating to service connection for the residuals 
of facial fractures and right leg injuries is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  The evidence received subsequent to the October 2004 RO 
decision is not new and material, and consequently does not 
serve to reopen either of the appellant's claims that the 
residuals of facial fractures and right leg injuries 
sustained in September 1946, including facial scarring, were 
not the result of his own willful misconduct and therefore 
were incurred in the line of duty.  38 U.S.C.A. §§ 105A, 
5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(m), (n), 3.102, 3.156, 3.159, 3.301, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the appellant was notified of 
the information necessary to substantiate his willful 
misconduct new and material evidence claim in a letter dated 
in March 2007 (prior to the issuance of the June 2007 rating 
decision).  In that document the RO informed the appellant 
about what was needed to reopen his claims for service 
connection.  

In particular, the letter informed the appellant of what 
constitutes new and material evidence, why his claims had 
previously been denied, and what would be needed to reopen 
the claims.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for injuries sustained in the September 1946 jeep 
accident which had been found to not be in the line of duty.  
The March 2007 notice letter told the appellant that he 
needed to submit evidence showing evidence that the September 
1946 jeep accident injuries were not proximately due to his 
willful misconduct.  Furthermore, the letter informed the 
appellant that he needed to submit evidence relating to 
establishing that his claimed injury residuals were incurred 
in the line of duty.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish a lack of willful misconduct 
found insufficient in the previous denial.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond, but the RO also readjudicated 
the case by way of a November 2008 SOC - issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal, because any timing error did not 
affect the essential fairness of the adjudication.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claim after the initial decision by the RO, did not affect 
the essential fairness of the adjudication, because the 
appellant could be expected to understand what was needed to 
reopen his claims from the notice letter sent to him by the 
RO in March 2007, the June 2007 rating decision and the 
November 2008 Statement of the Case.  The RO has informed the 
appellant of what constituted new and material evidence, why 
his service connection claims had previously been denied, and 
what was needed to reopen those claims.  In particular, the 
appellant was notified that his claims had been denied 
because the claimed injury residuals were incurred as a 
result of his willful misconduct and therefore they were not 
in the line of duty.  The appellant was informed of the 
evidence and information needed to establish that his claimed 
injuries sustained in September 1946 were not the result of 
his willful misconduct (the underlying claim).  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection by way of LOD have been 
stated repeatedly, as have those for new and material 
evidence, thus establishing that a reasonable person such as 
the appellant could be expected to understand what was still 
needed based on all the various types of notice provided in 
the record of this case.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his September 1946 jeep accident 
injury claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
RO reviewed the appellant's claims file.  VA medical 
treatment records were obtained and associated with the 
claims file.  (While the RO did not afford the appellant a VA 
examination in connection with his claims under 38 C.F.R. 
§ 3.159(c)(4), an examination is not necessary if no new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that subsection (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured)).  The appellant 
was afforded the opportunity to provide testimony before the 
Board.  He was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include potential downstream issues such as degree 
of disability and effective date of the disability.  The RO 
advised the appellant of such information in a letter sent to 
him in March 2007.  In addition, because the reopening of 
each one of the appellant's two claims for service connection 
is being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was informed as to the reason his claims had 
previously been denied; he was adequately advised of the 
bases for the previous denials to determine what evidence 
would be new and material to reopen each one of his claims.  
See Kent v. Nicholson, supra.  He was also afforded 
opportunities to submit evidence.  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  Therefore, there is no duty to assist 
that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and material evidence/willful misconduct

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The veteran prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under VA laws and regulations, an injury incurred during 
service will be deemed to have been incurred in the "line of 
duty" unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department 
finding that injury, disease, or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  
38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).

"Willful misconduct" is an act involving conscious 
wrongdoing or a known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates that the 
veteran's (injury or) death was due to his own willful 
misconduct.  See Thomas v. Nicholson, 423 F.3d 1279 (Fed. 
Cir. 2005).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, supra.  

As noted above, in January 2007 the appellant sought to 
reopen his claims of entitlement to service connection for 
facial injuries and right leg injuries sustained in a 
September 1946 jeep accident while he was on active duty.  
The regulations require that evidence raise a reasonable 
possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

As previously noted, the appellant's facial and right leg 
injury residuals service connection claims were originally 
denied in an unappealed rating decision that was issued in 
February 1953.  The appellant was notified that his claims 
had been denied because the injuries had been incurred as a 
result of his own willful misconduct and therefore, were not 
incurred in the line of duty.  The appellant was notified 
that same month, but he did not initiate or complete the 
procedural steps necessary for an appeal.  The February 1953 
rating decision, therefore, represents the last final action 
on the merits of the facial injuries and right leg service 
connection claims.  

The October 2004 rating decision, the last time the 
appellant's facial and right leg injury claims were finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claims may be reopened only if new and material 
evidence has been secured or presented since the October 2004 
rating decision.  See Evans; Glynn, both supra.

The evidence considered by the RO in reaching its October 
2004 denial included the appellant's service medical 
treatment records; the appellant's service personnel records; 
an April 1950 VA Form 3101 delineating the appellant's five 
periods of absence without leave and his three periods of 
confinement; the appellant's October 1952 application for 
benefits; a November 1952 VA Form 10-P-10 indicating that the 
appellant had been hit and struck unconscious while departing 
a bar that same month with a resultant laceration over the 
right eyebrow; VA medical treatment records dated between 
2002 and 2004; the report of a VA examination conducted in 
September 2004; and the appellant's May 2004 application for 
benefits.  

The appellant's service personnel records included multiple 
documents from the LOD investigation that was undertaken by 
the Army in connection with the September 1946 jeep accident 
in which the appellant sustained the injuries to his face and 
right leg for which he desires service connection.  These 
documents include a statement from the appellant's first 
sergeant to the effect that the appellant was present at bed 
check on September 12, 1946, at 1130 hours, and that the 
appellant, along with two other service members, and a jeep 
were missing at 0830 hours on September 13, 1946; a statement 
from the appellant's commanding officer to the effect that 
the appellant was absent without authority at the time of the 
accident which occurred at approximately 0200 hours on 
September 13, 1946; and the statements of the other two 
involved service members to the effect that they were aware 
that they should not have left in the jeep.  The documents 
also include a written statement from the appellant in which 
he stated that "I was drinking" and that "I was aware of 
the fact that I should not have gone for the ride as it was 
after bed check."  The LOD report of investigation found 
that the jeep accident was not in the LOD because the 
appellant was out of the Battalion area without permission at 
the time of the accident.  The approved finding was that the 
incident was "not LOD" due to the appellant's own 
misconduct.

The evidence submitted since the October 2004 RO denial 
includes the appellant's VA medical treatment reports dated 
between 2003 and 2008.  These VA medical records reflect 
treatment for various conditions; however, none of these 
records indicates that any injury sustained in the September 
1946 jeep accident was incurred due to something other than 
the appellant's willful misconduct.  The added evidence of 
record also included various written statements submitted by 
the appellant and his representative; these statements 
reiterated the appellant's contentions that his facial and 
right leg injuries sustained in the September 1946 jeep 
accident were incurred in the LOD because he was not driving 
and because he did not commit any willful misconduct.  

In addition, the appellant provided testimony at a Travel 
Board hearing conducted in August 2009.  During his 
testimony, the appellant stated that he had not been 
restricted to barracks on the night of the jeep accident.  
The appellant further stated that he had not been drinking.

The appellant's claim was denied in October 2004 because the 
evidence of record did not show the existence of any facts to 
dispute the official Army LOD determination that the injuries 
the appellant sustained in the September 1946 jeep accident 
were the proximate result of the appellant's own misconduct 
of being out of the battalion area without permission.  The 
appellant himself, in his October 1946 written statement, 
stated that he was aware that he should not have gone for the 
jeep ride as it was after bedcheck.  Thus, the conclusion 
that the appellant engaged in an act involving conscious 
wrongdoing or a known prohibited action (absenting himself 
from the Battalion area after bed check) on September 13, 
1946, has not been refuted.

The Board concludes that items of evidence received since the 
October 2004 RO denial are "new" because they are pertinent 
to the appellant's claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating either claim.  
Rather, it merely confirms that the appellant still believes 
that any facial injury and right leg injury residuals from 
the September 1946 jeep accident that happened in service are 
not proximately due to any willful misconduct on his part.  

The evidence added to the claims file since October 2004 does 
not demonstrate that there has been a determination by the 
Army Board for Correction of Military Records to correct the 
appellant's military records to reflect that the injuries he 
sustained in the September 13, 1946, jeep accident were 
incurred in the line of duty.  Since October 2004, no 
evidence establishing that the appellant's presence in the 
jeep, on September 13, 1946, was not a result of his own 
willful misconduct has been received - except for the 
appellant's own statements.  His assertions alone cannot 
suffice as new and material evidence to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the 
evidentiary record continues to show that the appellant's own 
misconduct was the cause of his presence in the jeep on 
September 13, 1946, and therefore, any resultant facial and 
right leg injuries were the result of his own willful 
misconduct. 

In addition, the evidence added to the record since October 
2004 does not address or contradict the reasoning offered in 
support of the October 2004 RO decision.  In other words, it 
does not tend to support any one of the appellant's 
contentions in a manner not already shown in October 2004.  
The newly received evidence merely demonstrates that the 
appellant continues to contend that he has facial and right 
leg injury residuals sustained in a September 1946 jeep 
accident that occurred while he was on active duty.  It has 
no direct bearing on the issue of whether or not the claimed 
injuries were incurred in the line of duty.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
October 2004 RO decision does not provide relevant 
information as to the question of whether the appellant's 
claimed facial or right injury residuals were incurred as the 
result of something other than willful misconduct on his 
part, and therefore were incurred in the line of duty.  No 
evidence tending to show any error in the official LOD 
determination or in the supporting documentation for that LOD 
determination has been received since the October 2004 RO 
decision.  

For the reasons set forth above, none of the evidence added 
to the record since the October 2004 RO decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claims 
that the residuals of facial and right leg injuries sustained 
in September 1946, including facial fractures and facial 
scarring, were incurred in the line of duty.  As none of the 
evidence added to the record since the October 2004 RO 
action, either by itself or in the context of all the 
evidence, both old and new, is evidence reflecting the 
existence of any reason to disregard the Army's 1946 LOD 
determination that the appellant's injuries from the 
September 1946 jeep accident were the result of his own 
misconduct in being absent from his Battalion area without 
permission, the Board concludes that the evidence of record 
added since the October 2004 RO decision does not constitute 
new and material evidence.  No evidence sufficient to reopen 
the appellant's claims that the residuals of his facial and 
right leg injuries sustained in September 1946, including 
facial fractures and facial scarring, were incurred in the 
line of duty has been received since the October 2004 RO 
rating decision was issued.  Therefore, the October 2004 RO 
decision remains final, and the appellant's claims may not 
be, and are not, reopened.

There can be no doubt from review of the record that the 
appellant is sincere in his current belief that he did not 
need permission to absent himself from his Battalion area 
after he was present for the bed check conducted at 1100 
hours on the night of September 12, 1946.  However, while the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which the benefits sought may 
be granted.  The Board concludes that the evidence presented 
for and against the reopening of each one of the appellant's 
two claims is not in approximate balance such that a grant of 
any requested benefit is required by 38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been submitted to reopen 
the claim that the residuals of facial injuries sustained in 
September 1946, including facial fractures and facial 
scarring, were incurred in the line of duty, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim that the residuals of right leg injuries sustained 
in September 1946 were incurred in the line of duty, the 
appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


